Title: Benjamin Harrison to Virginia Delegates, 1 December 1781
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
Virginia Council Chamber December 1st. 1781
Inclosed you have two Resolutions of the General Assembly of this St[ate] respecting the feeding of the British Prisoners now with us. The Resolutions ind[eed] only prohibit the Impress of Provisions, but I would recommend it to you to [ask?] Congress immediately, to send a Commissary forward, or the Troops will suffer, perhaps starve, the State having no Means of procuring provisions. I have the Honor
Benjamin Harrison
P S. The inclosed Extract of a Letter relative to the difficulty of procuring provisions coming to hand after writing the above, I thought it my Duty to inclose the same to you.
